Citation Nr: 1547705	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.


FINDING OF FACT

The probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Tinnitus is considered an organic disease of the nervous system and qualifies as a chronic disease under 38 C.F.R. § 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that he has tinnitus as a result of noise exposure during active duty.  Specifically, the Veteran contended in an October 2012 statement that he was exposed to daily mortar and rocket attacks while he was stationed in Iraq, and that he was exposed to live fire of weapons at the range in preparation for convoy participation.  The Veteran also asserted that he manned a lookout post at Camp Fallujah in Iraq that was near an artillery unit where munitions were constantly fired.  He noted that he was unable to use hearing protection because it would interfere with the use of radios for communication.  The Board notes that the Veteran's military occupational specialty was that of a ground radio repairman.  

Although there is no evidence of a medical diagnosis of tinnitus, the Veteran reported experiencing ringing in his ears since service.  The Board finds that such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints of, treatment for, or diagnosis of tinnitus.  However, the Veteran's service personnel records indicate that he was in stationed in a combat environment in close proximity to convoys and artillery fire.  As noted, the Veteran reports that he was regularly exposed to high noise levels during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.  

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Board affords limited probative weight to the negative opinion of the VA examiner who examined the Veteran in connection for his claims of bilateral hearing loss and tinnitus in September 2011.  In the report, the VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure because his hearing was normal at his separation medical evaluation, and because he denied tinnitus post deployment.  However, the VA examiner did not cite to any relevant medical studies or literature to substantiate the finding.  Additionally, the VA examiner did not provide sufficient rationale for the stated opinion.  Based on the minimal rationale as evidenced by the lack of medical support, the Board affords this opinion limited probative weight.    

Conversely, the Board affords the Veteran's own statements significant probative weight.  During his VA examination in August 2011, the Veteran reported constant ringing in the ears which began during service.  Moreover, in his lay statements the Veteran has consistently reported that the ringing in the ears began during service.  Although there has been some question as to when the Veteran began experiencing symptoms, the Board finds that the Veteran is competent and credible to report the symptoms of his tinnitus, and that he has consistently reported that it began during service.  See Layno, 6 Vet. App. at 469 (a veteran's lay statements may be sufficient evidence in any claim for service connection).  

The Board finds that the Veteran has established continuity of symptomatology of tinnitus.  Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309.  See Fountain, 27 Vet. App. 258.  Given the Veteran's in-service noise exposure and reports that he first experienced tinnitus in service, the Board finds the probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service and that the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


